The evidence is sufficient to support the verdict, since the " 'trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621, quoting from Jackson v Virginia, 443 US 307, 319; People v Herriot, 110 AD2d 851, 852; see also, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932). Determination of the credibility of the complainant, and of the defendant’s alibi witnesses, is primarily the responsibility of the trier of fact and should not be disturbed unless wholly unsupported by the evidence (see, People v Bigelow, 106 AD2d 448, 449; People v Cook, 99 AD2d 552, 553).
The defendant’s remaining contentions are either unpreserved for review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467), or without merit. Mangano, J. P., Weinstein, Lawrence and Eiber, JJ., concur.